ADDENDUM TO EXISTING PRODUCTION SHARING AGREEMENT

BETWEEN

GOVERNMENT OF THE UNITED REPUBLIC OF TANZANIA,

AND

TANZANIA PETROLEUM DEVELOPMENT CORPORATION

AND

STATOIL TANZANIA AS

AND

EXXONMOBIL EXPLORATION AND PRODUCTION TANZANIA LIMITED

BLOCK 2

This Addendum (“Addendum”) is ent: into on 22"4 February 2012 (the “Effective Date”)

by the Government of the United Republic of Tanzania acting through the Ministry of Energy
and Minerals (the "Government’); Tanzania Petroleum Develapment Corporation a statutory
Corporation established under the laws of the United Republic of Tanzania ("TPDC"): Statoil
Tanzania AS (“Statoil”) a company formed and existing under the laws of Norway and
registered with a branch under the laws of the United Republic of Tanzania; and ExxonMobil
Exploration and Production Tanzania Limited (“ExxonMabil”) a company existing under the
laws of the Bahamas and registered with a branch under the laws of the United Republic of
Tanzania, in order to facilitate the commercialization of any Nalural Gas discovery in the

Contract Area.

Preamble

Whereas, this Addendum shall form part of the Production Sharing Agreement between
Government, TPDC and Statoil dated 18 April 2007 (the "PSA") and shall be read together
with the PSA. All references to “this Agreement" in the PSA and herein shall mean the PSA

as amended by this Addendum.

Whereas, pursuant to the PSA, TPDC applied for and was granted on 15 June 2007 an
Exploration License over the Contrect Area conferring on TPDC the exclusive right to
explore in Block 2 for petroleum and to carry out such operations and execute such works as

necessary.

Whereas, on 10 February 2010 by a Farm-Out Agreement between Statoil and ExxonMobil,
Statoil agreed to transfer to ExxonMobil a 35% Participating Interest in Block 2 and on 9
March 2010 the Government forma ly approved the transfer, leaving Statoil with 65%

Participating Interest;

Whereas, ExxonMobil is now a party to the PSA by virtue of the Government approval and is

known together with Statoil as the “Contractor”;

Whereas, in accordance with the provisions of the PSA, the Parties desire to further their
respective rights and obligations in respect af the development af a gas cammercialization

project; and

De

Whereas, any gas commercialization project shall be structured either through an integrated

or segmented gas value chain, at the Contractors’ sole discretion. Prior to making its

decision, Contractor shail consult with TPDC.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and

agreements and obligations set out belaw and to be performed, the Parties agree as follows:

Article 1: Definitions and Interpretation

Bel

(a)

(b)

(c)

(d)

(h)

(i)

Unless otherwise defined in this PSA Addendum, defined terms shail have the same
meaning as that given in the PSA. The provisions of Article 1 of the PSA shall include
{or where such terms are defined in Article 1 of the PSA shail be replaced by) the
follawing definitions:

"Adjusted Gas Quantity" mears a quantity of Natural Gas produced and saved from
the Contract Area less any Natural Gas used for Production Operations.

“Arm’s Length" means the relationship that exists between two or more entities,
where neither of such entities exerts or is in a position to exert significant influence
on any of the other entities having regard to all relevant factors.

"Associated Gas" shall have the same meaning as Casinghead Gas as defined in the
PSA.

"Btu" (Britisn thermal unit) means the amount of heat required ta raise the
temperature of one pound of pure water from fifty-nine degrees Fahrenheit (59°F) to
sixty degrees Fahrenheit (60°F) al a constant pressure of fourteen decimal six nine
six (14,696) pounds per square inch absolute,

"Cost Gas" shall be as defined in Article 11 of this Addendum.

“Cost Petroleum" means the sum of Cost Oil and Cost Gas

"Delivery Point” means the point Freight-On-Board of the Tanzania loading facility at
which Crude Oil reaches the inlet flange of the lifting tankship's intake pipe or such
other point which may be agreed between TPDC and the Contractor, or in the case
of Natural Gas means a location or locations within or outside the Contract Area
proposed by Contractor and agreed to by TPDC.

“Domestic Supply Obligation’ (DSO) for Natural Gas shall be determined in
accordance with Article 8.1(i).

“Fair Market Price" means the price at which Crude Oil or Natural Gas of similar
quality could be sold on similar terms at similar times and at a similar location by

parties under no compulsion to buy or sell and are trading an an Arm's Length basis.

ae)
, ow

10)

(g)

1.2

“Gas Plant’ means a Compressed Natura’ Gas Plant, Gas-To-Liquids Plant

Liquefied Natural Gas Plant, Natural Gas Liquids Plant or a plant for any other
products derived from the treatment, conditioning. synthesizing, refining, processing,
separation of conversion of Natural Gas, which may be part of the facilities for the
production of Natural Gas frora the Contract Area, whether located within or outside
the Contract Area as agreed by the Contractor and TPOC.

“Gas Plant Liquids” means any liquids (including condensates, propane, butane and
other liquid petroleum gas fractions) separated at the welt head or Gas Plant, and
shail be governed by and marketed in accardance with the Crude Oil terms set out in
the PSA. For the purposes of this definition, Liquefied Natural Gas and the products
resulting from a Gas-to-Liquids process are not considered Gas Plant Liquids.
"MMscf" means a million standard cubic feet of Natural Gas.

“Natural Gas Location” the location where a Natural Gas discovery is made.

“Natural Gas Operations” means Petroleum Operations carried out in respect of
Natura! Gas.

"Profit Gas" for the purpose of sharing between the Contractor and TPDC, means the
Adjusted Gas Quantity less the amount of Natural Gas available for recovery of
Recoverabie Contract Expenses.

“Processing Plant” means a gas pracessing facility designed lo lower the dew point
of the gas, remove impurities, odorize or otherwise prepare the gas for
transportation, shipping or liquefaction, which may be part of the facilities for the
production of Natural Gas frem: the Contract Area, whether located within or cutside
the Contract Area as agreed by the Contractor and TPDC.

"Technical Expert" means a stitably qualified lechnical expert af international repute
agreed to by the Parties who has the skill and competency necessary to assess the
sub-surface and engineering as well as the ecanornic aspects of any proposed

development and commercialization of an accumulation.

References to Articles in this Addendum shall (unless otherwise specified) be to
articles of the PSA, and refereicas to Annexes and paragraphs shali be to annexes.

of the PSA and paragraphs of those annexes.

Article 8
The provisions of Article 8 (Discovery and Developrnent) of the PSA shall only apply

8.4

Discovery and Development

to Crude Oil, and the provisions of Article 8.1 shall apply to Natural Gas. The

provisions of Article 8 as applied to Crude Oil shall be amended as follows:

(a)
(b)

{cp

Article 8(f) shall be deleted.
Article 8(i) shall be deleted
Anicle 8(j) shall be deleted

Natural Gas

In the case of a Natural Gas discovery, the following provisions shall apply:

(a)

(b)

S

(d)

In each instance where Natural Gas is discovered in the Contract Area,
Contractor wilt, within thiry (30) days from the date on which evaluated test
results relating to the discovery are submitted to TPDC, inform TPDC by notice in
writing whether or not the discovery is, in the opinion of Contractor of commercial
interest. If the Contractor nolifies TPDC that discovery is of commercial interest,
the Contractor will at the same time notify TPDC whether the discovery is of
eventual commercial interest ("Eventual Interest’) or of present commercial
interest ("Present Interest"). in making such notification, the Contractor will
provide TPDC with all information as would be reasonably required, in
accordance with Good Cilfiald Practice, to suppart its submission

if Contractor informs TPDC that, in its opinion, utilizing Good Oilfield Practice, the
discovery is not of commercial interest as a standalone or as part of an
aggregated production project within or cutside the Contract Area then the
Contractor shail, if requested by TPDC, relinquish at the end of the current
Exploration Period the seid discovery comprising the geological feature (as
outlined in the relevant tectinical data) in which the discovery is located.

From the date that the Contractor informs TPDC under sub-article (b) of this
Article that the discovery is not of commercial interest pursuant to sub-article (a)
of this Article, the Minister will in respect of the discovery exempt TPDC (as the
license holder) for the remainder of the Exploration License from the

requirements of Section 32 (2) of the Act

If Contractor informs TPDC that, in its apinion, utilizing Good Oilfield Practice, the
discovery is of Eventual Interest then the Minister shall be advised by TPDC to
agree to allaw the Contractor to retain each Discovery Block and up to eight |
5 /) a>
jf? PAN
a

adjoining blocks for the longer of four (4) years or the duration of the Exploration

License and any renewal thereof (the "Exploration Period") and the Minister shail

act in accordance with that advice provided that:

(i)

(ii)

(ii)

(iv)

(vi)

the determination of Eventual Interest shall be based on relevant
economic criteria, including but not limited to, potential Petroleum
production rates, Petroleum prices, development costs, sufficiency of the
reserves discovered in the Block to dale, operating costs as well as any
ather relevant criteria, as established by the Contractor;

Contractor shall reassess the commerciality of the discovery prior to
the expiry of four (4) years from the date of notification that the discovery
is of Eventual Interest based on the same economic criteria as sel out in
sub-article (d)(i) of this Article and in case of further discoveries that could
be tied and developed together as part of an aggregated production
project within or outside the Contract Area in order to make economies of
scale, the Contractor shall inform TPDC accordingly;

Contractor shal! no later than thirty (30) days prior to the latter of the
expiry of the Exploration License or four (4) years from the date of
notification that the discovery is of Eventual Interest inform TPDC
whether, as a resull of a re-assessment, it determines the discovery still to
be of (a) Eventual Interest; (b} Present Interest, or (c) no potential
commercial interes!. TPDC shall inform the Minister of the re-assessment
sludy results;

If the results of Contractor's re-assessment determine that the
discovery is no fonger of potential commercial interest, the provisions of
sub-article (b) and sub-article (c) of this Articie shall apply:

If the results of Contractor's re-assessment determine that the
discovery has become of Present Interest, the provisions of sub-article (f}
and sub-article (rm) of this Article shall apply;

If the results of Contractors re-assessment determine that the
discovery is sti!l of Eventual Interest, and TPDC, utilizing Good Oilfield
Practice, agrees with such determination, the Contractor may retain the
discovery for an additional period of eight (8) years for markel
development, Appraisal and development planning and sub-article (1) of

this Article shall apply:

(vil}

accordance with Article 28 of the PSA

if, upon the expiry of four (4) years from the date of notification that
the discovery is of Eventual Interest, the results of Contractor's
reassessment determine that the discovery is still of Eventual interest,
and TPDC, utilizing Good Oilfigid Practice, does not agree with such
determination, TPDC may, at any time prior to the expiry of the
Exploration License, dispute the results of the Contractor's reassessment.
If TPDC and the Contractor cannot resolve such dispute within sixty (60)
days of the date 01 which TPDC informed the Contractor of its opinion,
then the matter shall be referred te the Technical Expert and the
Technical Expert shall determine whether the discavery is of (a) Present
Interest; or (b) Eventual Interest. The Technical Expert shall notify TPDC

and the Contractor of its findings and:

A. where the Technical Expert determines that the discovery is no
longer of potential commercial interest the provisions of sub-article
(b) and sub-article (c} of this Article shall apply;

B. where the Technical Expert determines that the discovery is of
Present Interest anc the Contractor agrees with such determination,
the provisions of sub-article (f) and sub-articie (m) of this Article shall
apply;

C. where the Technical Expert determines that the discovery is of
Present Interest and the Contractor disagrees with such
determination, then the Contractor shall, unless the Contractor
refers the matter to arbitration under sub-article (e) of this Article , if
requested by TPDC, relinquish said discovery comprising the
geological feature (as outlined by the relevant seismic data) in which
the discovery ‘s located; or

D. where the Technical Expert determines that the discovery is of
Eventual Interest the Contractor may retain the discovery for an
additional period of eight (8) years for market development,
Appraisal anc development planning and the provisians of sub-

article (1) of this Article shall apply.

(e) If one of the Parties disagrees with the findings of the Technical Expert in sub-

article (d) of this Article, that Party may refer the matter to arbitration in

{f) Where the Contractor he

relinquished a discovery pursuant to sub-article

(d)(vi)(C) of this Article and TPOC decides to appraise and develop such

discovery, the Parties wil s in good faith the development of said
discovery such that if does not interfere with the exploration, appraisal and

development of the remainder of the Contract Area.

(g) Where, Contractor pursuant to sub-article (a) of this Article , has informed TPDC

that, in its opinion the discovery is of Present Interest, or pursuant to sub-article
(d)(vi)(B) of this Article the Contractor agrees with the determination of the

Technical Expert that the discovery is of Present Interest, the following shall

apply:

(i) As soon as practicable thereafter, the Contractor shall submit to
TPOC: for the review of the Advisory Committee, its proposals for an
Appraisal programrne to meet the requirements of Section 32 (2) of the
Act.

(ii} Pending submission of the proposals referred to in sub-article (g)(i) of
this Article, the Contractor shall provide ta TPDC such information as is
available to it from time to time in relation to the chemical composition and
physical qualities of the Natural Gas discovered.

(iii) TPDC may within ninety (90} days of receipt of the Contractors
Appraisal programme, make proposals or amendments on the
Contractors Appraisal programme to the extent that the Appraisal
pragramme does not meet the requirements of Section 32 (2) af the Act.

(iv) Where the Advisory Committee has reviewed an Appraisal programme
submitted by Contactor as aforesaid or on a revision thereof, and a
Natural Gas Location has been deciared, the Minister shall, to the extent
necessary, extend the period within which an application may be made by
TPOC for a Development License, when TPDC, at the request of the
Contractor, applies in that behalf, for a period of eight (8) years in the
case of a Natural Gas Location, so as to ensure that the Appraisal
programme can be carried out and the results thereof assessed before
the said period expires.

(v) During the conduct of the Appraisal programme, the Contracter shall
promptly provide TPOC with all information enabling it to make a detailed
examination of the data relating to the discovery sa as to make an

(0 ak

j p

ongaing assessment in full understanding of the facts as to whether or not

the discovery is likely to be capable of being commercially exploited.

(h) Where Contractor has requested TPDC to make an application for a

Development License, TF'IDC shall make such application provided that the
proposals accompanying such application pursuant to paragraph (a) of Section
36 of the Act shall:

(0) be drawn up by Contractor after consultatian with TPDC;

(ii) be timed and designed to ensure the recavery from the Development
Area of the maximum quantity of Petroleum which the economics of the
development shail justify;

(ili) de in compliance with Good Oilfield Practice; and the Contractar shall
include

A. a copy of the environmentai impact assessment certificate, issued
by the ministry responsible for the environment; and
B. the proposed project and financing requirements for Natural Gas

operations.

When an application for a Development License in respect of a Natural Gas
Location is made in accordance with sub-articile (g) of this Article and the Act
then, unless the Contractor is in Defauit at the time of such application, the
Minister shall grant the Development License applied for pursuant to paragraph
(1)(a) of Section 37 of the Act, on such conditions as are necessary to give effect
to the Development License. The Development License so granted shall, in full
satisfaction of the requirements of Section 40(2) of the Act, incorporate by
reference the obligations of the Contractor as set out in Article 16 (“Lifting,
Marketing and Domestic Supply Obligation”) of this Addendum.

in circumstances where the Parties determine to undertake a gas export
commercialization project in accordance with the terms and conditions set aut in
this Agreement, the Contractor shall prepare a reserve assessment report to

determine the:

(i) proven and certified Natural Gas reserves in the Block ("Proven
Reserves’), and )
BM)

5 [. «<%

a

(ii) the minimure amount of Natural Gas required for a gas export

commercialization groject

Following TPOC’s receip. of such report, the Contractor shall notify the
Government and TPDC in writing of the Proven Reserves of Natural Gas thal are

to be dedicated for supply te the gas export commercialization project from the
HIE eel eee PQs ON

Block (the “Accessible Proven Reserves’). The maximum amount cf Proven
—= :

— 2
Reserves of Natural Gas available for the Domestic Supply Obligation

shall be determined by the Parties prior to submission of a Development Plan.

The Domestic Supply Obiigation shall be taken from the proven reserves in_

Kexcess of the Accessible Proven Reserves. The Domestic Supply Obligation shall

not exceed 10% of the Proven Reserves and shall not exceed 10% of the

projected production rate untess otherwise mutually agreed by the Parties.

Contractor shall provide TPDC with al least 60 days_prier-writtescotice before
dedicating to @ thtd perv availabe capaci in the pipslne, oF Processing Pant
that would have the effect of excluding TPDC’s ability to transport or process ail
or any portion of. the Domestic Supply Obligation through the Aeon ae

Processing Plant. 7 at
ny

() Where a Location has been declared, the Minister shall not, without the prior
agreement of Contractor, g ve any direction ta TPDC pursuant to Section 34(1) of
the Act: provided howeve’ that if an application is made for a Development
License in respect of any Block nothing in this sub-article (k) shall be construed
as limiting the scope of any notice which the Minister may give to TPDC pursuant
to Section 37(2) of the Act.

(x) Where the Exploration License is due to expire during the period allowed by the

Minister for application for a Development License under sub-articie (g) (iv) of this
Article, then the Minister shail prior ta the expiry of the Exploration License grant
to TPDC for such period necessary for the granting of a Development License, a
new Exploration License on the requisite terms as may be apprapriate to enable
TPDC to apply, upon request of Contractor, for a Development License as per

sub-article (g)(iv) of this Article related to the Blocks forming the Location.
ae.
<

10 i YP

~ \

cn

i) When TPOC, upon request of Contractor, makes an application for a
Development License as per sub-article (|) of this Article, in respect of a Block or
Blacks forming the Location as per sub-article (g){iv) of this Article, then the
Minister shall grant the Development license, on such conditions as are

necessary to give effect to the applied for Development license.

(m)This Addendum amends the provisions of the PSA in relation to Petroleum
Operations relating to Netural Gas and related matters as provided in this
Addendum. in all other respects the PSA will apply to Natural Gas. For the
avoidance cf doubt, unless otherwise stated, this Addendum does not amend the

PSA in respect of Crude Oil.

(n) Any gas commercialization project shall be structured either through an
integrated or segmented gas value chain, at the Contractors’ sole discretion.

Prior to making its decision. Contractor shall consult with TPDC.
Recovery of Costs and Expenses and Production Sharing

In respect of Natural Gas and Natural Gas Operations, recovery of costs and

expenses and production sharing shall be governed by the fellowing provisions.

(a) Subject to sub-articie (c) of this Article 11.1, all Contract Expenses incurred by
the Contractor and where Jcint Operations have been established by TPDC, shall
be recovered for Natural Gas, from a quantity of Natural Gas produced and
saved from the Contract Area less any Natural Gas used for Production
Operations (the "Adjusted Gas Quantity’) (hereinatter referred to as "Cost Gas’)
and shali in any Calendar Year be equal to the lesser of (i) seventy per cent
(70%) of the total Adjusted Gas Quantity produced from the Contract Area and (ii)
the quantity of Cost Gas with a value equai ta the remaining outstanding
Recoverabie Contract Expenses. If there is not sufficient Cost Gas available in
any Calendar Year equal “o seventy per cent (70%) of the total Adjusted Gas
Quantity produced from the Contract Area to recover the remaining outstanding

Recoverable Contract Expenses, Cost Oil (as the term is defined in sub-article (a)

of Article 11.1 may be utilized to recover Recoverable Contract Expenses
provided that there is sufficient Cost Oil availabie from the Contract Area so as
cy Kw

iit { ANS

ee

not to exceed seventy per cent (70%) of total Crude Oil production from the

Contract Area in the Calendar Year.

(b) Contract Expenses which pursuant to the provision of Annex D of the PSA (as
amended herein} may be recovered from Cost Gas and Cost Oil are
hereinafter referred to as "Recoverable Contract Expenses”. Such expenses
may be recovered as from the date they have been incurred To the extent
that in any Calendar Year the Recoverable Contract Expenses exceed the
Cost Gas and Cost Oil available under sub-article (a) of this Article, the
unrecovered excess shall be carried forward for recovery in the next
succeeding Calendar Year and, to the extent not then recovered in the
subsequent Calendar Year or Years.

(c) Where, additionally, Joint Operations have been established:

(0) No Contract Expenses incurred by TPDC pursuant to Article 8.1 of this
Addendum shall be recovered from the Cost Gas ar Cost Oil unless there
is production from @ Development Area in respect of which there are Joint
Operations;

3} The available Cost Gas and Cost Oil shall be applied to the Contractor
(which for the avoidance of doubt includes TPDC once it has exercised its

rights pursuant to Article 3(b)):

first 19 recover Operating Expenses,

B. after recovery of Operating Expenses any excess Cost Gas or Cost
Oil available for distribution shall be applied to recover Exploration
Expenses;

C. after recovery of Exploration Expenses and Operating Expenses any
excess Cost Gas or Cost Oil available for distribution shall be
applied to recover Development Expenses any unrecovered
Contract Expenses shall be recovered out of the Cost Gas or Cost
Oil available in the next succeeding Calendar Year or Years in the
same manner as set out herein; and

D. any remaining Cost Gas or Cost Oil once all recoverable Natural
Gas costs have been paid will be put into the Profit Gas and Profit

Qil pools and distributed to the Contractor (which for the avoidance

2 {\ we

(i)

ili)

(iv)

of doubt includes TPDC once il has exercised its rights pursuant to
Article 9 of the PSA) and TPDC (as the recipient of the Profit Gas
and Profit Oi! via the Profit Gas system as described in sub-article
(e) and sub-erticle (f of this Agreement and the Profil Oil system
described in sub-articles (f) and (g) of Article 11 of the PSA,

Subject to the limitations set out in sub-article (a) of this Article, the quantity of
Cost Gas which the Contractor and, ‘f Joint Operations have been
established, TPDC actually require and shall be entitled to in any Calendar
Quarter will be established with respect to Cost Gas on the basis of the Fair

Market Price agreed by the Parties for any Gas Commercialization Project.

Profit Gas”

For the purpose of sharing Profit Gas belween the Contractor and
TPDC, the balance of Natural Gas available in any Calendar Quarter shail
be divided based sn tranches of daily total production rates (MMscf per
Day) in all producing fields in the Contract Area. Where there is
aggregated production project within ar outside the Contract Area, each
tranche of daily total production rates in each of the contract areas shall
be calculated on the basis of each of the parties share of total production
allocated to the Cor tract Area.

The tranches of production referred to in sub-article (f} of this Article
shall be specified in terms of average daily production rates. The average
daily production rates shall be determined for each Calendar Quarter and
shall be calculated by dividing the total Adjusted Gas Quantity produced
and saved from the Contract Area during any Quarter by the total number
of days during which Natural Gas was produced in such Quarter.

The quantity of Cost Gas required to satisfy Recoverable Contract
Expenses in any Calendar Quarter shail be allocated to each of the
applicable tranches of preduction in the same proportion as the total
production in each tranche of production bears ta total production fram the
Contract Area.

After allocation of Cost Gas for the recovery of Recoverable Contract
Expenses in accordance with sub-arlicle (e) of this Article, for any gas

commercialization oroject, the resulting Profit Gas shali be shared
13

proportionally in accordance with the tranches set out in the table below in

accordance with the ratio of the quantity of Natural Gas per MMscf:

aia

[ Tranches of daily total production rates in the FPDC Share oN Contractor Share |
[ Contract Area (MMscf per Day) | _Profit Sas ‘\ of Profit Gas
Q 200.009 / 30:0 % i:
| 300 593.99 | | 35.0%
L 600 899.999 | 37.5%
| 900 ~1189.999 40.0%

1200 oa ; 46 0% :

1500 Above 50.0%

(9)

(hy

With respect to this Article 11.1, Cost Gas and Profit Gas calculations shall be
done for each Calendar Quarter and the Natural Gas provisionally shared
accordingly. To the extent that actual quantities, expenses and prices are not
known, provisional estimates of such data based on the approved Annual
Work Pragramme, Budget and any other relevant documentation or
information shall be used. Within sixty (60) days of the end of each Calendar
Year a final calculation of Cost Gas and Profit Gas based on actual Natural
Gas quantities, prices and recoverable costs and expenses in respect of that
Calendar Quarter shall be prepared and any necessary adjustments to the
Natural Gas sharing shall be agreed upon between the Contractor and TPDC

and made as soon as is practicable.

Subject to the provisions relating to Domestic Supply Obligation of the
Contractor, the Contractor will be free to commercialize any Natural Gas
received by the Contractor pursuant to this Article 11.1 and to retain the

proceeds of the sale of such Natural Gas outside the United Republic of

Tanzania.
ee

All Gas Plant Liquids shall, for the purposes of cost recovery and allocation of
profit hydrocarbons be classified as oil and the cost oil and profit oil splits set
out in the PSA shall be applicable to such liquids. Such liquids shail not be

taken into account when calculating Natural Gas price class threshold.
4)
(OA

14

42. Valuation of Crude Oil and Natural Gas

12.1

(b)

The provisions of Article 12 (Valuation of Crude Oil) of the PSA shall only apply to
Crude Oil and Article 12.1 of this Addendum shall apply to valuation of Natural Gas.

Valuation of Natural Gas
The Fair Market Price of Natu’al Gas determined at the Delivery Point shall be the
price in United States dollars at which an independent third party paid for such

Natural Gas, on an Arm’s Length basis.

For Natural Gas sales transactions that are not at Arm’s Length, the following

considerations shall apply in determining the value of Natural Gas:
i) the market destiriation of the Natural Gas:

ii) the price of the Natural Gas at the final destination;

iii) reflect international pricing:

iv) regasification costs.

v) shipping costs;

vi) liquefaction costs;

vii) pipeline transport costs;

viii) publicly available values outside Tanzania; and

ix) other relevant considerations.

Natural Gas supplied to a domestic market shall be subject to periodic review, no

more frequently than every three (3) years, and the following principles shall apply in

determining the value of Natural Gas:

i) pricing shail be at parity with the fair market value of alternate fuels at the burner

tip after consideration of the differential investment in the gas based application,

15 Sf Ete

y

differential operating costs, differential thermal efficiency and any environmental

credits;
i) pricing shall assume sound marketing practices: and
iii) pricing shail assume efficient operations.
Subject to the provisions of this Article 12.1, in the event of any dispute between
Minister and Contractor concerning the Fair Market Price of Natural Gas, such

dispute may be referred by ether Party for final determination in accardance with
Article 28 of the PSA.

13. Natural Gas

Article 13 shall be deleted and replaced with the following provision:

“Subject to the provisions of the Act, Natural Gas associated with Crude Oil may be
commercialized by the Contractor. Produced Natural Gas not commercialized or
used in Petroleum Operations shall be treated and disposed in accordance with
Contractors HSE standards and Good Oilfield Practices and the costs thereof shall
be cost recoverable. TPDC may elect to off take, free of charge, at the outlet flange
of the receiving and processing facility and use for domestic requirements such
Natural Gas that would otherwise be treated and disposed in accordance with
Contractors HSE standards, provided that all costs associated with TPDC’s utilization
of the Natural Gas shall be borne by TPDC. it is understoad that such off take
should not be detrimental to the prompt conduct of ail field operations according to

Good Oilfield Practices.”

14. Taxation and Royalty

Article 14(c) of the PSA shall be deleted replaced with the following provision:

"TPDC shall fulfill its obligation to pay royalty under Section 81 of the Act or any
Amendments thereof, in respect of Crude Oil and Natural Gas obtained from the
Development Area by delivery of TPDC to the Government of the minimum share of
Profit Oil and Profit Gas received by TPDC pursuant to Article 11 of this Agreement,
and (in the case of Crude Oil being equivalent at all times to five per cent (5%) of the
total production fram the Development Area. and in the case of Natural Gas being

a
eS

xt
vo

16.

equivalent at all times to five per cent (5%) cf total Adjusted Gas Quantity, by
payment of a cash equivalent of such quantily, based upon the Gas Price) at such
location as the Minister may direct, and the Government may require TPDC to
dispase of such royally atherwise to be delivered to the Government in such a
manner as the Minister may direct. For the avoidance of doubt Contractor shall have
no obligation or liabilily whatsoever in respect of TPDC’s obligations to pay royalty

hereunder. "

16. Lifting, Marketing and Domestic Supply Obligation

The provisions of Article 16 cf the PSA, shall also apply to Natural Gas, except for
the following sub-article (c) and sub-article (d) of Article 16 of the PSA which shall be
replaced with the following provisions in the case of Natural Gas:

Article 16(c) shall be replaced with:

“The Contractor shall, if requested by the Minister one hundred and eighty (180) days
prior to first lifting of Natural Gas, market abroad all or part of TPDC’s lifting
entitlement subject to payment by TPDC of direct costs normally borne by a seller in
such transactions as may be agreed by TPDC but excluding any commission or

marketing fee in respect of such service. In order to maintain a stable lifting”

continuily, the Contractor shall have the right to purchase TPDC’s share of Natural

Gas at the Delivery Point”

Article 16(d) shall be replaced with:

Subject to sub-article (}) of Article 8.1, if there is a domestic demand in excess of
fields currently in production at the time of execution of this Addendum, then the
Contractor and TPDC on cornmencement of production may be required to sell
Natural Gas in Tanzania cn a pro rata basis with other producers in Tanzania
according to the projected annual production rate of Natural Gas of each producer at
the time of the Contractor submission of the Development Plan. Contractor and
TPDC shail use its current share of Profit Gas in accordance with the tranches set
out in sub-article (f} (iv) of Article 11.1 to satisfy the Domestic Supply Obligation and
the price shall be determined n accordance with sub-article (c) of Article 12.1, The
Natural Gas quantity for the domestic market and Natural Gas for the gas
commercialization project shail be lifted at the Delivery Point proportionately, subject

to normal operational requirements, it being understood that lifting shall be consistent

v? [?. bd

U%

i

with the Natural Gas lifting schedule for the gas commercialization project and shall

take into account the delivery obligations of the gas commercialization project.”

Article 16(@) shall be replaced with

“Natural Gas sold pursuant to sub-article (d) of Article 16 of this Addendum shail be
paid for in convertible foreign exchange al a price determined in accordance with
Article 12.1 of this Addendum. Such payment shal! be made within one (1) month
after delivery of thé Natural Gas. In the event of default in such payment further
deliveries of Natural Gas to TPDC shall be suspended untii the payment of due
amount plus an interest charged at LIBOR plus four percent (4%) from the delivery

date of Natural Gas.”

19. Title to Assets

The provisions of Article 19 of the PSA relating to title to assets shall also apply to
Natural Gas Operations and for the purposes of this Clause all references to “Cost

Oil’ therein shall be read as including "Cast Gas”.

21. Site Cleaning and Abandonment

The provisions in Articie 24 of the PSA relating to site cleaning and abandonment of
assets and facilities shall also apply to all Natural Gas Operations except that for the
purposes of this Clause all reference to "Cost Oil” therein shall be read as “Cost

Gas'

Annex D: Accounting Procedure

Annex D of the PSA shall be amended as follows:

(a) For the purposes of this Clause all references in Annex D to “Profit Oil" shall
be read as "Profit Gas” and all references to “Cast Oil” therein shall be read

as "Cost Petroleum.”

(b) The fourth sentence of paragraph 1.5(a) of the Annex D of the PSA shail be
amended to read as follows: “Metric units, Barrels and standard cubic feet
(scf) shall be employed for measurements required under this Agreement and

this Annex D."

18

(a)

{e)

(fh

The references to "Cost Oil” in paragraph 14.2 of Annex © shall be replaced

with "Cost Petraleum”.

The references to “Crude Oil" in Section 6 shall be read as including “Natural

Gas’.
Section 2.2 (d) shall be deleted and replaced with the following:

“(d) the cost of petroleum production, storage and transport facilities such as
pipelines, flow lines, production and treatment units, wellhead equipment,
subsurface equipment, entianced recovery systems, offshore platforms, platform
storage facilities, access roads for production activities and Gas Plants.”

Section 2.3 shall be deleted and replaced with the following:

“Operating Expenses are all expenditures incurred in the Petroleurn Operations
after the start of commercial production which are other than Exploration
Expenses, Development Expenses, General and Administrative Costs and
Service Costs directly incurred on operating activities and identifiable as such, as
weil as the balance of general and Administrative Costs and Service Costs.
General and Administrative: Casts and Service Casts not allocated to Exploration
Expenses or Development Expenses shall be allocated to Operating Expenses
The tariff on Gas Plant services and transportation shall be included as Operating

Expenses.”

on
bey

4

IN WITNESS whereof this Agreement has been duly executed the Parties, the day and

year first hereinbefore written,

Signed for and on behalf of the

ae

GOVERNMENT OF THE UNITED REPJBLIC Jer Ro
OF TANZANIA Minister for Energy and Mineral

,

Hi).

Witnessed by

Signed for and on behalf of
TANZANIA PETROLEUM DEVELOPMENT
CORPORATION Managing Directo

eee a) | Mie WL a

Corporation Secretar

Signed for and an behalf of
STATOIL TANZANIA AS

4p Cpe PEt

= BA Director

Sap

Witnessed’ by

Signed for and on behalf of

-

EXXONMOBIL EXPLORATION ANC! Le Lf x
Le, pte

PRODUCTION TANZANIA LIMITED : il } ==

Director

At

Witnessed by

